Citation Nr: 0708946	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for hypertension and 
residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1955 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied service connection for PTSD and for hypertension and 
residuals of a stroke.  The veteran provided testimony at a 
personal hearing at the RO in August 2003.  

In a May 2005 decision, the Board denied the veteran's 
claims.  In May 2005, the veteran filed a motion for 
reconsideration of the May 2005 Board decision.  The Board 
denied the motion in September 2005.  See 38 C.F.R. 
§§ 20.1100, 20.1001 (2006).  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A December 2006 Court order granted 
the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

As to the claim for service connection for PTSD, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under 
the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors occurring during his period of service.  
The veteran's service personnel and medical records are 
essentially unavailable and were reportedly destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
The available service personnel records indicate that the 
veteran was not awarded decorations evidencing combat.  His 
occupational specialty was listed as an aircraft control and 
warning operator.  His last assignment was with the 961st 
Airborne Early Warning and Control Squadron.  His available 
March 1959 separation examination report included a notation 
that the veteran's psychiatric evaluation was normal.  

Post-service treatment records show treatment for disorders 
including PTSD.  

The veteran has reported various stressors.  One of his 
alleged stressors is that while he was apparently stationed 
with the 961st Airborne Early Warning and Control Squadron at 
Otis Air Force Base in 1958, an aircraft which he had 
traveled in earlier in the day blew up.  The veteran reported 
that the aircraft number was 55-0123.  He has submitted 
articles in support of this claim.  In July 2002, the RO 
apparently forwarded some information regarding this stressor 
to the U.S. Armed Services Center for Unit Records Research 
(CURR).  In an April 2003, CURR responded that after 
reviewing the correspondence, it had been determined that the 
information received was insufficient for the purpose of 
conducting meaningful research at that time.  It was noted 
that the veteran's complete unit and dates of assignments 
were not provided.  CURR indicated that they were unable to 
verify that aircraft #55-0123 burned on the runway.  It was 
reported that in order to provide research concerning 
specific combat incidents and casualties, additional 
information must be provided.  CURR indicated that such 
information should include the date to within sixty days, the 
type and location of the incident, full names of casualties, 
unit designations to the squadron level, and other units 
involved.  It was noted that future requests should include a 
copy of the veteran's Air Force (AF) 7, or its equivalent in 
order to verify his time in the military.  

The Board notes that there is no indication in the record 
that a follow-up request was made to the CURR.  Additionally, 
the November 2006 joint motion (noted above) specifically 
indicated that a remand was appropriate to obtain information 
from the veteran so that CURR, presently designated as the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
could conduct a complete and thorough search to obtain 
records to verify the veteran's alleged stressor.  If records 
are not obtainable, the RO should render a determination as 
to whether any further efforts would be futile, and notify 
the veteran of that fact in accordance with 38 C.F.R. 
§ 3.159(e).

Further, as to the veteran's claim for service connection for 
hypertension and residuals of a stroke, the Board notes that 
the veteran has reported that he was receiving disability 
benefits from the Social Security Administration (SSA) for 
residuals of his stroke.  As the joint motion specifically 
found a remand was necessary for such records and as they may 
be relevant to the veteran's claims, SSA records should be 
obtained.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claims, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for his claimed conditions since April 
2002.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
April 2002 should be obtained.  

3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with all 
related SSA decisions.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization investigate and attempt to 
verify the veteran's alleged stressors, 
to specifically include any 
explosion/fire to aircraft number 55-
0123.  Internet articles submitted 
by the veteran can be used to provide 
additional information to JSRRC.  If more 
detailed information is needed for the 
research of any of the claimed stressors, 
the veteran should be given an 
opportunity to provide it.  If the 
response from JSRRC is negative, the RO 
should determine whether further attempts 
to obtain the information would be 
futile, and the veteran notified of such 
in accordance with 38 C.F.R. § 3.159(e).

5.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA examination to determine whether 
he has PTSD and whether any PTSD is 
related to a confirmed service-related 
stressor.  

6.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for PTSD and for hypertension 
and residuals of a stroke.  If the claims 
are denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



